Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 14 January 2021 with acknowledgement of an original application filed on 23 December 2019.

Claims 1, 2, 5-20 are pending; claims 1, 16 and 20 are independent claims.  

Response to Arguments

Applicant’s arguments filed 14 January 2021 have been fully considered and they are persuasive.

Response to Amendments

Applicant’s amendments to claim 20 is sufficient to overcome the Claim objection of claim 20, objection set forth in previous office action.  Therefore the objection is withdrawn.  

Examiner’s Amendment
An examiner's amendment to the record is attached.  Please enter entire claim set.  Should the changes and/or additions be unacceptable to applicant, an amendment 



	The application has been amended as follows:

Amend the following claims 1, 3, 4, 5, 6, 16, and 20. 


1.	(Currently amended) A method for establishing logical communication across an electronic communications network, the method comprising the steps of:
(a)	determining if a queue is empty;
(b)	determine if a datastream is purposed for registry processing; 
(c)	if queue is determined to be not empty and the datastream is not purposed for registry processing, then creating a new virtual machine;
(d)	within the virtual machine, forming a virtual first personal electronic network ( PeN ) agent capable of electronic communication via a first Internet Protocol (IP) address and port associated with the first Pen agent and a second IP address and port associated with the second PeN agent;

(f)	establishing an electronic communications channel between the first PeN agent and the third agent via the electronic communications network,  wherein the electronic communications channel is established via reference to logic details transmitted from the second agent to the third PeN agent and wherein the electronic communications channel does not include the second agent; 
wherein the first PeN agent comprises a first digital storage medium and the method additionally comprises the steps of:
(g)	storing in the first digital storage medium a first Internet Protocol address and a first port designation corresponding with the first PeN Agent;
(h)	associating the first Internet Protocol address and a first port designation with a registry; 
(i)	transmitting the first communication to the second PeN agent via the first Internet Protocol address and a first port designation;
wherein the second PeN agent comprises a second digital storage medium and the method additionally comprising the steps of:
(j)	storing in the second digital storage medium a second Internet Protocol address and a second port designation;
(k)      associating the second Internet Protocol address and the second port designation with the third PeN agent;
(l) 	transmitting the second communication to the third agent via the second Internet Protocol address and a second port designation; 
(m) 	if queue is not empty then looping to step (a);
(n)	transmitting a second communication via the logical communication channel between the first PeN agent and the third PeN agent; and
(o) following the second communication via the logical communication channel between the first PeN agent and the third PeN agent, if queue is empty, then destroying the virtual machine causing the virtual first PeN agent to cease to exist and destroying opportunity for infiltration of the logical communication channel.

2.	 (Previously Presented) The method of Claim 1 additionally comprising the steps of transmitting via the electronic communications network, a third communication from the second PeN agent to the third PeN agent, the third communication comprising the request from the first PeN agent to communicate directly with the third PeN agent, and the logic details include a third IP address and port number for enabling direct communication between the third PeN agent and the first PeN agent and a digital certificate to authenticate the logic details.

3.	(Cancelled)
4.	(Cancelled) 

5.	(Currently amended) The method of Claim 1 wherein the second PeN Agent comprises a registry of available agents stored in the second storage.

6.	(Currently amended) The method of Claim 1 additionally comprising the step of placing the first PeN agent and the third PeN agent in logical communication with the communications network.

7.	(Previously Presented) The method of Claim 6 additionally comprising the steps of:
commencing an actor selected transaction between the first PeN agent and the third PeN agent; and
disengaging at least one of the PeN agent and the third agent from logical communication with the communications network upon completion of the actor selected transaction.

8.	(Previously Presented) The method of Claim 6, additionally comprising the step of commencing an actor selected transaction between the first PeN agent and the third PeN agent.

9.	(Previously Presented) The method of Claim 6 additionally comprising the step of commencing an actor selected transaction between the first PeN agent and the third PeN agent, wherein the actor is a smart home appliance.



11.	(Previously Presented) The method of Claim 10 wherein the actor selected transaction comprises sending a text message from the first Internet Protocol address and port to the third Internet Protocol address and port and the method additionally comprises the step of transmitting the text message directly from the first PeN agent to the third PeN agent without storing the message on any server connected to the communications network.

12.	(Previously Presented) The method of Claim 10 wherein the actor selected transaction comprises transferring a file from the first PeN agent to the third PeN agent and the method additionally comprises transferring the file directly without storing the file on any server connected to the communications network.

13.	(Previously Presented) The method of Claim 12 wherein the file transfer from the first PeN agent to the third PeN agent comprises an image file.

14.	(Previously Presented) The method of Claim 9 wherein the first PeN agent exists in a virtual machine created by a controller in the smart home appliance and the second communication comprises a status of the smart home appliance.



16.	(Currently amended) An agent device for conducting a communication transaction via an electronic communications network, the agent device comprising:
a controller capable of executing logical commands;
a transmitter in logical communication with the controller;
a storage medium storing logical commands as executable code that is executable upon demand to cause the controller and the transmitter to: 
i.	determine if a queue is empty;
ii.	determine if a datastream is purposed for registry processing; 
iii.	if queue is determined to be not empty and the datastream is not purposed for registry processing, then create a new virtual machine;
iv.	generate a first Pen agent within the virtual machine capable of electronic communication via a first Internet Protocol (IP) address and port associated with the first personal electronic network ( Pen ) agent and a second IP address and port associated with the second PeN agent;
v.	transmit via an electronic communications network, a first communication from the first PeN agent to a second PeN agent, the first communication comprising a request from the first PeN agent to communicate directly with a third PeN agent;
vi.	establish an electronic  communications channel between the first PeN agent and the third PeN agent via the electronic communications network,  wherein the 
wherein the first PeN agent comprises a first digital storage medium and the method additionally comprises the steps of:
vii	storing in the first digital storage medium a first Internet Protocol address and a first port designation corresponding with the first PeN Agent;
viii	associating the first Internet Protocol address and a first port designation with a registry; 
ix 	transmitting the first communication to the second PeN agent via the first Internet Protocol address and a first port designation;
wherein the second PeN agent comprises a second digital storage medium and the method additionally comprising the steps of:
x	storing in the second digital storage medium a second Internet Protocol address and a second port designation;
xi      associating the second Internet Protocol address and the second port designation with the third PeN agent;
xii 	transmitting the second communication to the third agent via the second Internet Protocol address and a second port designation; 
xiii 	if queue is not empty then looping to step (i);
xiv	 transmit a second communication via the logical communication channel between the first PeN agent and the third PeN agent; and
xv	 following the second communication via the logical communication channel between the first PeN agent and the third PeN agent, if queue is empty, then destroy the virtual machine causing the virtual first PeN agent to cease to exist, and if queue is not empty then loop to step i..

17.	(Original) The agent device of Claim 16 additionally comprising a logic conduit between the controller and a mobile smart device.

18.	(Original) The agent device of Claim 16 additionally comprising a logic conduit between the controller and a smart home appliance.

19.	(Original) The agent device of Claim 16 additionally comprising a logic conduit between the controller and a motor vehicle.

20.	(Currently Amended) An electronic device for conducting a communication transaction via an electronic communications network, the electronic device comprising:
a controller capable of executing logical commands;
a transmitter in logical communication with the controller;
a storage medium storing a registry and additionally storing logical commands as executable code that is executable upon demand to cause the controller and the transmitter to: 
receive via an electronic communications network, a first communication from a first 
personal electronic network ( PeN ) agent, the first communication comprising a request from the first PeN agent to communicate directly with a second PeN agent, said first communication generated via the steps of:
(a)	determining if a queue is empty;
(b)	if queue is determined to be not empty, then creating a new virtual machine;
(c)	within the virtual machine, forming a virtual first PeN agent capable of electronic communication between a first IP address and port and a second IP address and port, said second IP address and port associated with the controller;
(d)	transmitting via an electronic communications network, a first communication from the first PeN agent to a second PeN agent, the first communication comprising a request from the Pen agent to communicate directly with a third PeN agent; and
transmit a message from the second PeN agent to the first PeN agent logic details of how to establish an logical communications channel between the PeN first agent and a third PeN agent via the electronic communications network,  wherein the logical communications channel does not include the electronic device or the second PeN agent 
wherein the first PeN agent comprises a first digital storage medium and the method additionally comprises the steps of:
(e)	storing in the first digital storage medium a first Internet Protocol address and a first port designation corresponding with the first PeN Agent;
(f)	associating the first Internet Protocol address and a first port designation with a registry; 
(g)	transmitting the first communication to the second PeN agent via the first Internet Protocol address and a first port designation;
wherein the second PeN agent comprises a second digital storage medium and the method additionally comprising the steps of:
(h)	storing in the second digital storage medium a second Internet Protocol address and a second port designation;
(i)      associating the second Internet Protocol address and the second port designation with the third PeN agent;
(j) 	transmitting the second communication to the third agent via the second Internet Protocol address and a second port designation; 
(k) 	if queue is not empty then looping to step (a).



Allowable Subject Matter
Claims 1, 2, 5-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: the combination of Riscombe-Burton et al., Muller, Ganesan, Park et al., Nakai et al. , Mathias et al. , Cullen,  discloses data exchanges of a secure device-to-device connection,  secure channels, a security server, generation of a key hierarchy in a wireless network, a persistent reservation server with persistent communication channels susceptible to infiltration.  

Riscombe-Burton et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“(a)	determining if a queue is empty;
(b)	determine if a datastream is purposed for registry processing; 
(c)	if queue is determined to be not empty and the datastream is not purposed for registry processing, then creating a new virtual machine;
(d)	within the virtual machine, forming a virtual first personal electronic network (PeN) agent capable of electronic communication via a first Internet Protocol (IP) address and port associated with the first Pen agent and a second IP address and port associated with the second PeN agent;
(e)	transmitting via an electronic communications network, a first communication from the first PeN agent to a second PeN agent, the first communication comprising a request from the Pen agent to communicate directly with a third PeN agent;
(f)	establishing an electronic communications channel between the first PeN agent and the third agent via the electronic communications network,  wherein the electronic communications channel is established via reference to logic details transmitted from the second agent to the third PeN agent and wherein the electronic communications channel does not include the second agent; 
wherein the first PeN agent comprises a first digital storage medium and the method additionally comprises the steps of:

(h)	associating the first Internet Protocol address and a first port designation with a registry; 
(i)	transmitting the first communication to the second PeN agent via the first Internet Protocol address and a first port designation;
wherein the second PeN agent comprises a second digital storage medium and the method additionally comprising the steps of:
(j)	storing in the second digital storage medium a second Internet Protocol address and a second port designation;
(k)      associating the second Internet Protocol address and the second port designation with the third PeN agent;
(l) 	transmitting the second communication to the third agent via the second Internet Protocol address and a second port designation; 
(m) 	if queue is not empty then looping to step (a);
(n)	transmitting a second communication via the logical communication channel between the first PeN agent and the third PeN agent; and
(o) following the second communication via the logical communication channel between the first PeN agent and the third PeN agent, if queue is empty, then destroying the virtual machine causing the virtual first PeN agent to cease to exist and destroying opportunity for infiltration of the logical communication channel” as recited in claims 1, 16, and 20.


Therefore independent claims 1, 16 and 20 are allowable over the prior arts of record.
Consequently claims 2, 5-13, 17-19 are directly or indirectly dependent upon claims 1 and 16 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571)270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HELAI SALEHI/
Examiner, Art Unit 2433
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433